Citation Nr: 0100857	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  97-23 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine with 
herniated nucleus pulposus, L5-S1, post-operative.

2.  Entitlement to service connection for varicose veins of 
the lower extremities, claimed as secondary to degenerative 
disc disease of the lumbosacral spine with herniated nucleus 
pulposus, L5-S1, post-operative.

3.  Entitlement to service connection for degenerative disc 
disease of the thoracic spine, claimed as secondary to 
degenerative disc disease of the lumbosacral spine with 
herniated nucleus pulposus, L5-S1, post-operative.

4.  Entitlement to service connection for phlebitis, claimed 
as secondary to degenerative disc disease of the lumbosacral 
spine with herniated nucleus pulposus, L5-S1, post-operative.

5.  Entitlement to service connection for hemorrhoids, 
claimed as secondary to phlebitis and/or degenerative disc 
disease of the lumbosacral spine with herniated nucleus 
pulposus, L5-S1, post-operative.

6.  Entitlement to service connection for a foot condition, 
claimed as secondary to degenerative disc disease of the 
lumbosacral spine with herniated nucleus pulposus, L5-S1, 
post-operative.

7.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



REMAND

The appellant served on active duty from June 1964 to May 
1967.

In her July 1997 substantive appeal, the veteran indicated 
her desire for a hearing before a Member of the Board of 
Veterans' Appeals (Board).  The appellant also requested a 
personal hearing at the Regional Office (RO).  The record 
reflects that a RO hearing was held in May 1998.  The record 
further reflects that the appellant was scheduled for a 
videoconference hearing before a Member of the Board in May 
2000.  The appellant requested that the hearing be 
rescheduled because she had final exams at that time.  

The appellant's videoconference hearing was rescheduled for 
July 2000.  Prior to that hearing, the appellant requested 
that it be canceled and rescheduled due to a family 
emergency.  The hearing was again rescheduled for August 
2000.  The appellant again requested that the hearing be 
canceled and rescheduled because she was waiting for medical 
reports that would not be ready by the date of the hearing.  
In a September 2000 written statement, the appellant 
indicated that a physician had completed his review and she 
was prepared to present additional evidence to the Board.   

The regional office has clearly attempted to accommodate the 
appellant's requests.  The right to a hearing, however, is 
not without limitation, and at some point-- and that point 
may not be far off-- the appeal will be decided.   
Nevertheless, at this juncture, based upon a liberal review 
of her declarations, it is concluded that the appellant 
probably has shown good cause for her failure to appear for 
the earlier hearings.   Accordingly, the case is REMANDED for 
the following action:

The RO should schedule the appellant for 
a hearing before a Member of the Board.  
The RO should clarify whether the 
appellant still desires a videoconference 
hearing.  Notification of the scheduled 
hearing should be mailed to the 
appellant, and a copy of the notice 
should be placed in the record.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The Board notes that the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





